Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U. S. C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of China Xuefeng Environmental Engineering Inc. (the “Company”) on Form 10-K for the year ended May 31, 2015 (the “Report”), I, Kuanfu Fan, Chief Financial Officer of the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 31, 2015 By: /s/ Kuanfu Fan Kuanfu Fan Chief Financial Officer (Principal Executive Officer)
